Citation Nr: 0020416	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  94-47 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
including claimed as secondary to the service-connected post-
operative dislocated septal cartilage of the nose with 
epistaxis. 

2.  Entitlement to an increased rating for post-operative 
dislocated septal cartilage of the nose with epistaxis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to June 
1975.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating action 
of the Detroit, Michigan Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to an increased rating for his 
service-connected recurrent epistaxis (nasal condition).  The 
veteran perfected a timely appeal of this determination to 
the Board.  When this matter was initially before the Board 
in October 1997, it was remanded for further development and 
adjudication, which has been accomplished.

In addition, the Board observes that in a December 1995 
rating action, the RO denied, on a direct basis, a claim of 
service connection for sleep apnea.  The veteran did not 
appeal this determination and it thus became final.  However, 
as the Board noted in the October 1997 remand, the veteran 
subsequently asserted a claim of service connection on a 
secondary basis for sleep apnea, which the RO denied on the 
ground that new and material evidence had not been submitted.  
The Board explained, however, that because there was no final 
decision denying secondary service connection, the issue 
should have been considered on a de novo basis, and referred 
it to the RO for appropriate action.  Since that time, the 
veteran perfected an appeal of this issue.  As will be 
discussed below, because of a recent decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), as a matter of law, the claim on a direct basis has 
been reopened.  In light of the foregoing, the Board has 
recharacterized the issue on appeal as identified on the 
title page of this decision.


FINDINGS OF FACT

1.  The veteran's sleep apnea is aggravated by the post-
operative dislocated septal cartilage of the nose with 
epistaxis.  

2.  The veteran's service-connected post-operative dislocated 
septal cartilage of the nose with epistaxis is manifested by 
occasional nosebleeds and moderate crusting.  There is no 
evidence of massive crusting and marked ozena, with anosmia; 
nasal polyps; rhinoscleroma or granulomatosis.  


CONCLUSIONS OF LAW

1.  Sleep apnea is aggravated by post-operative dislocated 
septal cartilage of the nose with epistaxis.  38 C.F.R. 
§ 3.310(a) (1999).  

2.  The criteria for an increased rating for post-operative 
dislocated septal cartilage of the nose with epistaxis have 
not been met.  38 U.S.C.A. §§ 110, 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.951, 4.20, 4.97, Diagnostic Codes 6501, 6502 
(1996); 38 C.F.R. §§ 4.20, 4.97, Diagnostic Codes 6502, 6522, 
6523, 6524 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board further finds 
that the matters have been adequately developed for the 
purpose of appellate review.  In addition, with regard to his 
claim for service connection for sleep apnea, the Board notes 
that in Schroeder v. West, 212 F.3d 1265 (2000), the Federal 
Circuit recently held that once an appellant has set forth a 
well-grounded claim as a result of a specific in-service 
occurrence or aggravation of a disease or injury, VA's duty 
to assist, pursuant to 38 U.S.C.A. §  5107(a), attaches to 
the investigation of all possible in-service causes of the 
disability, including those unknown to the claimant.  Id. at 
1271.  As such, because his claim of entitlement to secondary 
service connection for sleep apnea is well grounded, his 
claim for that benefit is well grounded on all bases.

I.  Service Connection

Background.  Service connection is in effect for post-
operative dislocated septal cartilage of the nose with 
epistaxis.  The veteran contends that he is suffering sleep 
apnea as a result of that condition.  Service medical records 
reveal that the veteran underwent septoplasty in May 1974 for 
recurrent left epistaxis and underwent surgical revision in 
January 1975.  

Post-service medical records include treatment reports and 
physicians' statements confirming that the veteran suffers 
from sleep apnea.  

In an April 1995 statement, a private physician noted that 
the veteran "has a service-connected illness, producing his 
sleep apnea."  That physician went on to note that, during 
service, the veteran had multiple nasal surgeries for 
complications of nosebleeds that led to restricted nasal air 
flow and mouth breathing, which "is probably significantly 
contributing to his sleep apnea."

In a statement received at the RO in February 1998, the 
veteran's treating physician noted that the veteran was being 
treated for septal deviation and obstructive sleep apnea.  
That physician reviewed the veteran's history of nasal 
surgery during service and noted additional post-service 
surgery for treatment of sleep apnea.  The veteran was noted 
to continue to have nasal obstruction that interfered with 
effective treatment for sleep apnea, requiring further 
surgical intervention for the apnea.  

The veteran was afforded a VA examination in May 1998 that 
noted a positive history of sleep apnea and documented his 
current complaints.  In a response to the RO's request for 
additional information, the Chief of Neurology Section at the 
VA Medical Center noted the veteran's in-service surgical 
history, post-service complaints of sleep apnea and various 
treatments for those complaints.  The physician noted that 
nasal obstruction could exacerbate an already existing case 
of sleep apnea.  It was further noted that the veteran had a 
significant deformity of the nasal passages "which is likely 
to exacerbate his sleep apnea."  The physician concluded 
that "the evidence favors the interpretation that [the 
service-connected nasal condition] is helping to sustain" 
the sleep apnea.  

In response to a request from the RO for clarification of 
some of those statements, the VA physician noted that there 
was "no way to determine the contribution of [the veteran's] 
nasal obstruction...to his sleep apnea separate from 
other...factors;" however, nasal obstruction "undoubtedly 
plays a role" in this case.

Analysis.  The law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, a disability is service 
connected if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Moreover, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

In the present case, the Board finds that the evidence of 
record provides a basis on which the grant service connection 
for sleep apnea secondary to the post-operative dislocated 
septal cartilage of the nose with epistaxis.  There is 
evidence that the veteran has sleep apnea and statements from 
physicians attesting to a relationship between that condition 
and the service-connected nasal condition.  Indeed, the 
medical evidence indicates the veteran's service-connected 
nasal condition "helps sustain" the sleep apnea; interferes 
with effective treatment for the apnea and "undoubtedly 
plays a role."  Thus, the Board finds that the preponderance 
of the evidence supports a finding that the service-connected 
disability aggravates the sleep apnea.  Allen.  Accordingly, 
service connection for sleep apnea secondary to the service-
connected nasal condition is granted.  In light of this 
determination, the veteran's claim that of direct service 
connection for his sleep apnea is moot.


II.  Increased Rating

Background.  By a February 1976 rating action, service 
connection was granted and a 30 percent rating assigned for 
post-operative dislocated septal cartilage of the nose with 
epistaxis, effective from July 1, 1975.  That rating has 
remained in effect to the present.  In addition, because the 
30 percent evaluation has been in effect for more than 20 
years, it is protected from being reduced.  38 U.S.C.A. § 110 
(West 1991); 38 C.F.R. § 3.951 (1999).  The veteran initiated 
the present appeal by submitting a claim for increase in 
February 1994.  In statements submitted in support of his 
claim, the veteran contends that his condition is more severe 
than the current rating indicates.

Medical evidence associated with the record includes 
treatment records and reports of VA examinations.  

The veteran presented to a VA examination May 1994, at which 
time the examiner noted his history of insidious onset of 
epistaxis during service, surgical treatment and the 
subsequent development of complications, including breathing 
difficulties and sleep apnea.  It was noted that recent 
surgery had helped with sleep apnea, but the veteran 
continued to have nosebleeds "from time to time."  Physical 
examination revealed that the nasal septum was not deviated.  
The floor of the nose was reddened, but no polyps were noted.  
The inferior meatus was closed on the right side; slightly 
open on the left.  The inferior turbinates, middle meatus, 
middle turbinate could not be evaluated.  No para-nasal 
sinuses or sinusitis was noted.  The diagnostic impression 
was that of recurrent epistaxis.  

Private treatment records reflect treatment referable to the 
veteran's sleep apnea and include findings referable to the 
nose.  In March 1993, the veteran reported that he continued 
to have nosebleeds.  In November 1993, there were findings of 
nasal congestion and "lot of crusts in nose."  The veteran 
reported that he experienced nosebleeds approximately once a 
week.  Physical examination of the nasal septum revealed 
right anterior mid deviation, impacting on inferior 
turbinate; left inferior deviation impacting on inferior 
turbinate.  In December 1993, the veteran underwent a 
uvulopalatopharyngoplasty (UPPP) for treatment of sleep 
apnea.

A March 1996 chart extract noted bloody mucous draining down 
the back of the pharynx.  It appeared to be old blood.  The 
examiner did not see any current bleeding in the nose.  

A July 1996 chart entry noted that nasal examination revealed 
some dryness of the nasal septum with bloody crusting on both 
sides.  The nose was described as extremely narrow and 
crusting was present on both sides.  Upon further 
examination, crusting was noted throughout the nasal cavity 
with marked bilateral septal deviation.   

The report of an October 1996 examination included a review 
of the veteran's history with regard to sleep apnea.  
Physical examination of the nose revealed a dense amount of 
crusting bilaterally.  The septum was noted to be markedly 
widened at its caudal aspect.  There did not appear to be 
septal cartilage missing; however, it was described as being 
deviated in an S-type fashion.  

In December 1996, the veteran underwent maxillary mandibular 
advancement surgery for treatment of obstructive sleep apnea.  

When the Board initially reviewed the veteran's appeal in 
October 1997, it was noted that the rating criteria used to 
evaluate the severity of the veteran's disability had been 
changed subsequent to the rating action on appeal.  The Board 
remanded the case in order to obtain additional medical 
evidence and to allow the RO the opportunity to evaluate the 
veteran's condition under both the old and new rating 
criteria.  

The veteran presented to a May 1998 VA examination at which 
time his extensive nasal surgery history was reviewed.  The 
veteran reported nose bleeds, mostly on the right side.  It 
was noted that the veteran blew his nose often, with some 
greenish secretions reported.  He did not experience dyspnea 
regularly.  Physical examination of the nose revealed "about 
30-40%" obstruction when the nose had copious secretions, 
but only "about 10-20%" obstruction after secretions and 
crusting was removed from the nose.  There was no sinus 
tenderness noted; however, there was crusting with purulent 
secretions around the central nasal perforation.  The 
diagnostic impression was that of nasal septal perforation. 

II.  Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Disability 
ratings are determined by applying the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Historically, the RO has rated the veteran's disability as 
analogous to chronic atrophic rhinitis.  See 38 C.F.R. 
§ 4.20.  As noted by the Board in the October 1997 remand, VA 
amended the regulations used to evaluate respiratory 
disabilities, to include rhinitis.  Where a law or regulation 
changes after a claim has been files, but before the 
administrative appeal process has been concluded, the version 
most favorable to an appellant applies.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, the Board will 
proceed to analyze the veteran's claim for increase under 
both sets of criteria to determine if one is more favorable 
to the veteran.  See VAOGCPREC 3-2000 (April 10, 2000).  If 
the amended criteria are more favorable, the Board will apply 
those criteria to rate the disability for periods from and 
after the effective date of the regulatory changes.  The 
Board will then apply the prior regulation to rate the 
veteran's disability for the period preceding the effective 
date of the regulatory change.  If an increase is warranted 
based solely on the revised criteria, the effective date of 
the increase cannot be earlier than the effective date of the 
revised criteria.  Id.  

Under the rating criteria in effect prior to October 7, 1996, 
Diagnostic Code 6501 provided that a 30 percent rating was 
warranted for chronic atrophic rhinitis with moderate 
crusting and ozena, atrophic changes.  A 50 percent rating 
was warranted for findings of massive crusting and marked 
ozena, with anosmia.  38 C.F.R. § 4.97, Diagnostic Code 6501 
(1996).  

Under the former criteria, traumatic deflection of the nasal 
septum with marked interference with breathing space 
warranted a 10 percent rating.  38 C.F.R. § 4.97, Diagnostic 
Code 6502 (1996).

Under the revised rating criteria, Diagnostic Code 6501 was 
discontinued and replaced by Diagnostic Codes 6522, 6523 and 
6524 pertaining to allergic, bacterial and granulomatous 
rhinitis, respectively.  

Allergic rhinitis warrants a 10 percent rating when there are 
no polyps but with greater than 50 percent obstruction of 
nasal passage on both sides or complete obstruction on one 
side.  A 30 percent rating is warranted when there are nasal 
polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (1999).  

Under Diagnostic Code 6523, bacterial rhinitis is rated 10 
percent disabling for permanent hypertrophy of turbinates and 
with greater than 50 percent obstruction of nasal passage on 
both sides or complete obstruction on one side.  A 50 percent 
rating is warranted for rhinoscleroma.  

A 100 percent evaluation may be awarded for Wegener's 
granulomatosis, lethal midline granuloma.  Other types of 
granulomatous infection are evaluated as 20 percent 
disabling.  38 C.F.R. § 4.97 Diagnostic Code 6524 (1999). 

The maximum schedular rating for traumatic deviation of the 
nasal septum with 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side is 10 
percent.  38 C.F.R. § 4.97, Diagnostic Code 6502 (1999).

The Board notes that when service connection was originally 
granted, the disability was characterized as post-operative 
dislocated septal cartilage of the nose with epistaxis.  
Thus, the Board has considered the rating criteria pertaining 
to both deviated septum and rhinitis.  Based upon that 
review, including symptomatology reported by the veteran as 
well as the objective findings noted in private treatment 
records and VA examinations, the Board finds that the 
evidence does not support an increased rating for the 
veteran's nasal condition under the former or the revised 
regulations.  

The veteran has complained of experiencing nosebleeds on a 
weekly basis and there were notations of crusting; however, 
there is no evidence of massive crusting and marked ozena, 
with anosmia sufficient to warrant a 50 percent rating under 
38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).  

The 30 percent rating presently in effect is the maximum 
schedular rating for allergic rhinitis, thus an increased 
rating would not be warranted under 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (1999).  In addition, there is no 
evidence that the veteran suffers rhinoscleroma nor are there 
findings that would be analogous to granulomatous rhinitis 
such that an increased rating would be warranted under 
38 C.F.R. § 4.97, Diagnostic Codes 6523, 6524 (1999).  

An increased rating cannot be assigned under Diagnostic Code 
6502, in effect prior to an after October 1996, as the 30 
percent rating presently assigned exceeds the maximum 
schedular rating under that code. 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased rating for post-operative septal cartilage of the 
nose with epistaxis above the 30 percent presently assigned.  
The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for sleep apnea is granted. 

An increased rating for post-operative septal cartilage of 
the nose with epistaxis is denied. 



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals



 

